 



EXHIBIT 10.51
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made as of the 1st day of January, 2008, by and among
PINNACLE NATIONAL BANK (the “Bank”), a national bank; PINNACLE FINANCIAL
PARTNERS, INC., a bank holding company incorporated under the laws of the State
of Tennessee (the “Company”) (collectively, the Bank and the Company are
referred to hereinafter as the “Employer”), and HAROLD R. CARPENTER, a resident
of the State of Tennessee (the “Executive”).
RECITALS:
     The Employer desires to continue to employ the Executive Vice President and
Chief Financial Officer of the Bank and the Company and the Executive desires to
accept such continued employment.
     The parties previously entered into an employment agreement, dated as of
March 1, 2000, that they wish to amend as set forth herein.
     In consideration of the above premises and the mutual agreements
hereinafter set forth, the parties hereby agree as follows:
1. DEFINITIONS. Whenever used in this Agreement, the following terms and their
variant forms shall have the meaning set forth below:
     1.1. “AGREEMENT” shall mean this Agreement and any exhibits incorporated
herein together with any amendments hereto made in the manner described in this
Agreement.
     1.2. “AFFILIATE” shall mean any business entity which controls the Company,
is controlled by or is under common control with the Company.
     1.3. “BUSINESS OF THE EMPLOYER” shall mean the business conducted by the
Employer, which is the business of commercial banking.
     1.4. “CAUSE” shall mean:
          1.4.1. With respect to termination by the Employer:
     (a) a material breach of the terms of this Agreement by the Executive,
including, without limitation, failure by the Executive to perform his duties
and responsibilities in the manner and to the extent required under this
Agreement, which remains uncured after the expiration of thirty (30) days
following the delivery of written notice of such breach to the Executive by
Employer. Such notice shall (i) specifically identify the duties that the Board
of Directors of either the Company or the Bank believes the Executive has failed
to perform, (ii) state the facts upon which such Board of Directors made such
determination, and (iii) be approved by a resolution passed by two-thirds (2/3)
of the directors then in office;





--------------------------------------------------------------------------------



 



     (b) conduct by the Executive that amounts to fraud, dishonesty or willful
misconduct in the performance of his duties and responsibilities hereunder;
     (c) arrest for, charged in relation to (by criminal information, indictment
or otherwise), or conviction of the Executive during the Term of this Agreement
of a crime involving breach of trust or moral turpitude;
     (d) conduct by the Executive that amounts to gross and willful
insubordination or inattention to his duties and responsibilities hereunder; or
     (e) conduct by the Executive that results in removal from his position as
an officer or executive of Employer pursuant to a written order by any
regulatory agency with authority or jurisdiction over Employer.
          1.4.2. With respect to termination by the Executive:
     (a) a material modification to the Executive’s job title(s) or position(s)
of responsibility or the scope of his authority or responsibilities under this
Agreement without the Executive’s written consent;
     (b) an adverse change in supervision so that the Executive no longer
reports to the person(s) or entity to whom he reported immediately after the
Effective Date, which change in supervision is effected without the Executive’s
written consent;
     (c) an adverse change in overall supervisory authority which change in
supervisory authority is effected without the Executive’s written consent;
     (d) any change in the Executive’s office location such that the Executive
is required to report regularly to a location that is beyond a 25-mile radius
from the Executive’s office location determined immediately after the Effective
Date, which change in office location is effected without the Executive’s
written consent;
     (e) any material reduction in salary, bonus opportunity or other benefits
provided for in Section 3 or Section 4 below from the level in effect
immediately prior to such reduction; and
     (f) any giving of notice of non-renewal of this Agreement by the Human
Resources Committee of the Board of Directors of Employer.
provided, that within 30 days following the initial occurrence of any of the
conditions listed in 1.4.1(a) to (e) above, the Executive shall have provided
notice to the Company of the existence of such condition, and the Company shall
not have remedied the condition to the reasonable satisfaction of Executive
within 30 days of receiving such notice.
     1.5. “CHANGE OF CONTROL” means any one of the following events:

2



--------------------------------------------------------------------------------



 



     (a) the acquisition by any person or persons acting in concert of the then
outstanding voting securities of either the Bank or the Company, if, after the
transaction, the acquiring person (or persons) owns, controls or holds with
power to vote forty percent (40%) or more of any class of voting securities of
either the Bank or the Company, as the case may be;
     (b) within any twelve-month period (beginning on or after the Effective
Date) the persons who were directors of either the Bank or the Company
immediately before the beginning of such twelve-month period (the “Incumbent
Directors”) shall cease to constitute at least a majority of such board of
directors; provided that any director who was not a director as of the Effective
Date shall be deemed to be an Incumbent Director if that director were elected
to such board of directors by, or on the recommendation of or with the approval
of, at least two-thirds of the directors who then qualified as Incumbent
Directors; and provided further that no director whose initial assumption of
office is in connection with an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Securities
Exchange Act of 1934) relating to the election of directors shall be deemed to
be an Incumbent Director;
     (c) a reorganization, merger or consolidation, with respect to which
persons who were the stockholders of the Bank or the Company, as the case may
be, immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote in the election of directors of the reorganized, merged
or consolidated company’s then outstanding voting securities; or
     (d) the sale, transfer or assignment of all or substantially all of the
assets of the Company and its subsidiaries to any third party.
     1.6. “COMPANY INFORMATION” means Confidential Information and Trade
Secrets.
     1.7. “CONFIDENTIAL INFORMATION” means data and information relating to the
business of the Bank or the Company (which does not rise to the status of a
Trade Secret) which is or has been disclosed to the Executive or of which the
Executive became aware as a consequence of or through the Executive’s
relationship to the Employer and which has value to the Employer and is not
generally known to its competitors. Confidential Information shall not include
any data or information that has been voluntarily disclosed to the public by the
Employer (except where such public disclosure has been made by the Executive
without authorization) or that has been independently developed and disclosed by
others, or that otherwise enters the public domain through lawful means.
     1.8. “DISABILITY” shall mean the inability of the Executive to perform each
of his material duties under this Agreement for the duration of the short-term
disability period under the Employer’s policy then in effect as certified by a
physician chosen by the Employer and reasonably acceptable to the Executive.
Executive agrees that to the extent necessary to comply

3



--------------------------------------------------------------------------------



 



with Section 409A of the Internal Revenue Code (the “Code”), the definition of
Disability hereunder shall be amended to the definition of disability required
by Section 409A.
     1.9. “EFFECTIVE DATE” shall mean the date January 1, 2008.
     1.10. “INITIAL TERM” shall mean that period of time commencing on
January 1, 2008 (the “Beginning Date”) and running until the close of business
on the last business day immediately preceding the first anniversary of the
Beginning Date.
     1.11. “TERM” shall mean the last day of the Initial Term or most recent
subsequent renewal period.
     1.12. “TRADE SECRETS” means Employer information including, but not limited
to, technical or nontechnical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential customers or suppliers
which:
     (a) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use; and
     (b) is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy.
2. DUTIES.
     2.1. POSITION. The Executive is employed initially as President and Chief
Executive Officer of the Bank and the Company and, subject to the direction of
the Board of Directors of the Bank or the Company or its designee(s), shall
perform and discharge well and faithfully the duties which may be assigned to
him from time to time by the Bank or the Company in connection with the conduct
of its business. The duties and responsibilities of the Executive are set forth
on EXHIBIT A attached hereto.
     2.2. FULL-TIME STATUS. In addition to the duties and responsibilities
specifically assigned to the Executive pursuant to Section 2.1 hereof, the
Executive shall:
     (a) devote substantially all of his time, energy and skill during regular
business hours to the performance of the duties of his employment (reasonable
vacations and reasonable absences due to illness excepted) and faithfully and
industriously perform such duties;
     (b) diligently follow and implement all reasonable and lawful management
policies and decisions communicated to him by the Board of Directors of either
the Bank or the Company; and
     (c) timely prepare and forward to the Board of Directors of either the Bank
or the Company all reports and accountings as may be requested of the Executive.

4



--------------------------------------------------------------------------------



 



     2.3. PERMITTED ACTIVITIES. The Executive shall devote his entire business
time, attention and energies to the Business of the Employer and shall not
during the Term be engaged (whether or not during normal business hours) in any
other business or professional activity, whether or not such activity is pursued
for gain, profit or other pecuniary advantage; but this shall not be construed
as preventing the Executive from:
     (a) investing his personal assets in businesses which (subject to clause
(b) below) are not in competition with the Business of the Employer and which
will not require any services on the part of the Executive in their operation or
affairs and in which his participation is solely that of an investor;
     (b) purchasing or otherwise acquiring an ownership interest in any entity
provided that such interest shall not result in him collectively owning
beneficially at any five percent (5%) or more of any entity, or to the extent
applicable, five percent (5%) or more of the stock, capital or profits of any
entity in competition with the Business of the Employer; and
     (c) participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books or teaching so long as the
Board of Directors of either the Bank or the Company approves of such activities
prior to the Executive’s engaging in them.
Notwithstanding the foregoing provisions of this Section 2.3, the Executive may
provide services to any entity and may engage in such additional investment
activities to the extent such services and such additional investment activities
have been expressly approved in writing by the Board of Directors of either the
Bank or the Company.
3. TERM AND TERMINATION.
     3.1. TERM. This Agreement shall remain in effect for the Term. While this
Agreement remains in effect it shall automatically renew each year on January 1
unless, prior to the November 30 immediately preceding such renewal, the Human
Resources Committee of the Employer or the Executive gives written notice to the
other of its intent that the automatic renewals shall cease. In the event such
notice of non-renewal is properly given, this Agreement and the Term shall
expire on the thirtieth (30th) day following the date such written notice is
received.
     3.2. TERMINATION. During the Term, the employment of the Executive may be
terminated only as follows:
          3.2.1. By the Employer:
     (a) For Cause, upon written notice to the Executive pursuant to
Section 1.4.1 hereof, where the notice has been approved by a resolution passed
by two-thirds of the directors of either the Bank or the Company then in office;
     (b) Without Cause at any time, provided that the Bank shall give the
Executive thirty (30) days’ prior written notice of its intent to terminate, in
which

5



--------------------------------------------------------------------------------



 



event the Employer shall be required to pay a severance benefit equal to three
times the Executive’s base salary on the date of termination, payable over the
three years following termination in accordance with Employer’s normal payroll
practices; or
     (c) Upon the Disability of Executive at any time, provided that the
Employer shall give the Executive thirty (30) days’ prior written notice of its
intent to terminate, in which event, the Employer shall be required to continue
to pay Executive’s then current base salary for a period of six (6) months or
until the Executive begins receiving payments under the Company’s long-term
disability policy, whichever occurs first.
          3.2.2. By the Executive:
     (a) For Cause, in which event the Employer shall be required to pay a
severance benefit equal to the Executive’s base salary on the date of
termination, payable over the twelve months following termination in accordance
with Employer’s normal payroll practices; or
     (b) Without Cause or upon the Disability of the Executive, provided that
the Executive shall give the Employer sixty (60) days’ prior written notice of
his intent to terminate.
          3.2.3. At any time upon mutual, written agreement of the parties.
          3.2.4. Notwithstanding anything in this Agreement to the contrary, the
Term shall end automatically upon the Executive’s death.
     3.3. CHANGE OF CONTROL. If, within twelve (12) months following a Change of
Control, the Employer terminates Executive’s employment under the Agreement
without cause or the Executive terminates his employment with the Employer under
this Agreement for Cause within twelve (12) months following a Change of
Control, the Executive, or in the event of his subsequent death, his designated
beneficiaries or his estate, as the case may be, shall receive, as liquidated
damages, in lieu of all other claims, a severance payment equal to three
(3) times the Executives then current Base Salary and target bonus amount to be
paid in full on the last day of the month following the date of termination. The
Executive and his immediate family will continue to receive the health insurance
plan benefits then in effect for employees of the Company and/or the Bank for a
period of three years to include payment of the Employer funded portion of the
plan. The Executive will also receive tax assistance, advice and filing
preparation services from a qualified accounting firm of his choice for a period
of three years at a cost to the Company and/or the Bank not to exceed $2,500 per
year.
     3.4. EFFECT OF TERMINATION. Upon termination of the Executive’s employment
hereunder, the Employer shall have no further obligations to the Executive or
the Executive’s estate with respect to this Agreement, except for the payment of
salary and bonus amounts, if any, accrued pursuant to Sections 4.1 and 4.2
hereof and unpaid as of the effective date of the termination of employment and
payments set forth in Sections 3.2.1(b) or (c); Section 3.2.2(a); Section 3.3;
Section 3.5 and/or Section 4.4, as applicable. Nothing contained herein shall
limit or

6



--------------------------------------------------------------------------------



 



impinge upon any other rights or remedies of the Employer or the Executive under
any other agreement or plan to which the Executive is a party or of which the
Executive is a beneficiary.
     3.5. TAX INDEMNITY. In the event it shall be determined that any payment or
benefits by the Employer to the Executive (a “Payment”) would subject the
Executive to an excise tax under Section 4999 of the Internal Revenue Code (the
“Code”) (or any successor federal tax law), or any interest or penalties are
incurred or paid by the Executive with respect to such excise tax (any such
excise tax, together with any interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to an additional payment from the Employer as is necessary (after
taking into account all federal, state and local taxes regardless of type,
whether income, excise or otherwise) imposed upon the Executive as a result of
the receipt of the payment contemplated by this Agreement) and any reduction in
such taxes of the Executive as a result of the payment of the related Excise
Tax) to place the Executive in the same after-tax position the Executive would
have been in had no Excise Tax been imposed upon or incurred or paid by the
Executive (the “Tax Indemnity”). The Employer’s outside auditor shall determine,
utilizing such reasonable assumptions as it considers necessary, whether a
Payment would subject the Executive to the Excise Tax within thirty (30) days
after receipt of a written request from the Employer or the Executive in which
the requesting party verifies that a Payment has been made and requests an
appropriate determination. The requesting party shall provide the other party
with a copy of any such written request. The outside auditor shall determine
whether a Tax Indemnity obligation exists and, if so, the amount of the Tax
Indemnity and shall provide supporting documentation to both the Employer and
the Executive. The Employer shall pay the Executive any Tax Indemnity so
determined in a lump sum in cash within thirty (30) days following the release
of the related determination by the outside auditor; provided, however, that any
such payment may be reduced by applicable legal withholdings. In the event that
the Internal Revenue Service subsequently assesses an Excise Tax that is greater
than the tax previously calculated by the outside auditor, the Employer shall
make an additional Tax Indemnity payment, as calculated by the outside auditor
in a manner consistent with the provisions of this Section 3.5, to the Executive
within thirty (30) days of the date of such assessment.
     3.6. SECTION 409A MATTERS. It is intended that (i) each payment or
installment of payments provided under this Agreement is a separate “payment”
for purposes of Code Section 409A and (ii) that the payments satisfy, to the
greatest extent possible, the exemptions from the application of Code
Section 409A, including those provided under Treasury Regulations 1.409A-1(b)(4)
(regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times,
two year exception), and 1.409A-1(b)(9)(v) (regarding reimbursements and other
separation pay). Notwithstanding anything to the contrary in this Agreement, if
the Employer determines (i) that on the date of Executive’s separation from
service or at such other time that the Employer determines to be relevant, the
Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Employer and (ii) that any payments to be
provided to the Executive pursuant to this Agreement are or may become subject
to the additional tax under Code Section 409A(a)(1)(B) or any other taxes or
penalties imposed under Code Section 409A (“Section 409A Taxes”) if provided at
the time otherwise required under this Agreement, then such payments shall be
delayed until the date that is six (6) months after the date of the Executive’s
separation from service with the Employer, or such shorter period that, as
determined by the Employer, is sufficient to avoid the imposition of
Section 409A Taxes. Any

7



--------------------------------------------------------------------------------



 



payments delayed pursuant to this Section 3.6 shall be made in a lump sum on the
first day of the seventh month following the Executive’s separation from
service, or such earlier date that, as determined by the Employer, is sufficient
to avoid the imposition of any Section 409A Taxes.
4. COMPENSATION. The Executive shall receive the following salary and benefits
during the Term, except as otherwise provided below:
     4.1. BASE SALARY. During the year 2008, the Executive shall be compensated
at a base rate of $300,000 per year (the “Base Salary”). The obligation for
payment of Base Salary shall be apportioned between the Company and the Bank as
they may agree from time to time in their sole discretion. The Executive’s Base
Salary shall be reviewed by the Human Resources Committee of the Board of
Directors of the Bank and the Company at least annually, and the Executive shall
be entitled to receive annually an increase in such amount, if any, as may be
determined by the Human Resources Committee of the Board of Directors of the
Bank or the Company based on its evaluation of Executive’s performance. Base
Salary shall be payable in accordance with the Employer’s normal payroll
practices.
     4.2. INCENTIVE COMPENSATION. The Executive shall be entitled to annual
bonus compensation, if any, as determined by the Human Resources Committee of
the Board of Directors of the Company or the Bank pursuant to any incentive
compensation program as may be adopted from time to time by the Company or the
Bank.
     4.3. STOCK OPTIONS. The Executive shall be eligible for future option
grants or stock based awards so long as the Company maintains a stock incentive
plan and shall participate in future grants as shall be determined by the Human
Resources Committee of the Board of Directors commensurate with the relative
levels of participation by all other senior management employees of the
Employer.
     4.4. HEALTH INSURANCE.
     (a) In the event of termination by the Executive for Cause
(Section 3.2.2(a)), the Employer shall reimburse Executive for the cost of
premium payments paid by the Executive to continue his then existing health
insurance for himself and his eligible dependents as provided by the Employer
for a period of three (3) months following the date of termination of
employment.
     (b) In the event of a termination by the Employer without Cause (Section
3.2.1(b)), the Employer shall reimburse the Executive for the cost of premium
payments paid by the Executive to continue his then existing health insurance
for himself and his eligible dependents as provided by Employer for a period of
twelve (12) months following the date of termination of employment.
     4.5. AUTOMOBILE. Beginning as of the month in which the Bank receives
preliminary charter approval, the Employer will provide Executive with an
automobile allowance of $0 per month.
     4.6. BUSINESS EXPENSES; MEMBERSHIPS. The Employer specifically agrees to
reimburse the Executive for:

8



--------------------------------------------------------------------------------



 



     (a) reasonable and necessary business (including travel) expenses incurred
by him in the performance of his duties hereunder, as consistent with policy
approved by the Board of Directors of either the Bank or the Company; and
     (b) beginning as of the Effective Date, the dues and business related
expenditures, including initiation fees, associated with membership in a single
civic association both as selected by the Executive and in professional
associations which are commensurate with his position; provided, however, that
the Executive shall, as a condition of reimbursement, submit verification of the
nature and amount of such expenses in accordance with reimbursement policies
from time to time adopted by the Employer and in sufficient detail to comply
with rules and regulations promulgated by the Internal Revenue Service.
     4.7. VACATION. On a non-cumulative basis, the Executive shall be entitled
to four (4) weeks of vacation in each successive twelve-month period during the
Term, during which his compensation shall be paid in full.
     4.8. TAX PREPARATION SERVICES. The Employer will provide the Executive with
tax preparation services annually through a qualified accounting firm of the
Executive’s choice at an annual cost not to exceed $2,500.
     4.9. BENEFITS. In addition to the benefits specifically described in this
Agreement, the Executive shall be entitled to such benefits as may be available
from time to time to executives of the Bank similarly situated to the Executive.
All such benefits shall be awarded and administered in accordance with the
Bank’s standard policies and practices. Such benefits may include, by way of
example only, profit-sharing plans, retirement or investment funds, dental,
health, life and disability insurance benefits and such other benefits as the
Bank deems appropriate.
     4.10. WITHHOLDING. The Employer may deduct from each payment of
compensation hereunder all amounts required to be deducted and withheld in
accordance with applicable federal and state income, FICA and other withholding
requirements.
5. COMPANY INFORMATION.
     5.1. OWNERSHIP OF COMPANY INFORMATION. All Company Information received or
developed by the Executive while employed by the Employer will remain the sole
and exclusive property of the Employer.
     5.2. OBLIGATIONS OF THE EXECUTIVE. The Executive agrees:
     (a) to hold Company Information in strictest confidence;
     (b) not to use, duplicate, reproduce, distribute, disclose or otherwise
disseminate Company Information or any physical embodiments of Company
Information; and

9



--------------------------------------------------------------------------------



 



     (c) in any event, not to take any action causing or fail to take any action
necessary in order to prevent any Company Information from losing its character
or ceasing to qualify as Confidential Information or a Trade Secret.
In the event that the Executive is required by law to disclose any Company
Information, the Executive will not make such disclosure unless (and then only
to the extent that) the Executive has been advised by independent legal counsel
that such disclosure is required by law and then only after prior written notice
is given to the Company when the Executive becomes aware that such disclosure
has been requested and is required by law. This Section 5 shall survive for a
period of twelve (12) months following termination of this Agreement for any
reason with respect to Confidential Information, and shall survive termination
of this Agreement for any reason for so long as is permitted by applicable law,
with respect to Trade Secrets.
     5.3. DELIVERY UPON REQUEST OR TERMINATION. Upon request by the Employer,
and in any event upon termination of his employment with the Employer, the
Executive will promptly deliver to the Employer all property belonging to the
Employer, including, without limitation, all Company Information then in his
possession or control. The Executive agrees that the covenant contained in
Section 5 of this Agreement are of the essence of this Agreement; that the
covenant is reasonable and necessary to protect the business, interests and
properties of the Employer.
6. SEVERABILITY. The parties agree that each of the provisions included in this
Agreement is separate, distinct and severable from the other provisions of this
Agreement and that the invalidity or unenforceability of any Agreement provision
shall not affect the validity or enforceability of any other provision of this
Agreement. Further, if any provision of this Agreement is ruled invalid or
unenforceable by a court of competent jurisdiction because of a conflict between
the provision and any applicable law or public policy, the provision shall be
redrawn to make the provision consistent with and valid and enforceable under
the law or public policy.
7. NO SET-OFF BY THE EXECUTIVE. The existence of any claim, demand, action or
cause of action by the Executive against the Employer, or any Affiliate of the
Employer, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Employer of any of its rights
hereunder.
8. NOTICE. All notices and other communications required or permitted under this
Agreement shall be in writing and, if mailed by prepaid first-class mail or
certified mail, return receipt requested, shall be deemed to have been received
on the earlier of the date shown on the receipt or three (3) business days after
the postmarked date thereof. In addition, notices hereunder may be delivered by
hand or overnight courier, in which event the notice shall be deemed effective
when delivered. All notices and other communications under this Agreement shall
be given to the parties hereto at the following addresses:

10



--------------------------------------------------------------------------------



 



  (i)   If to the Employer, to it at:         Suite 300
211 Commerce Street
Nashville, TN 37201     (ii)   If to the Executive, to him at:         Suite 300
211 Commerce Street
Nashville, TN 37201

Either party may notify the other in writing in the event of a change in the
address for such notice.
9. ASSIGNMENT. Neither party hereto may assign or delegate this Agreement or any
of its rights and obligations hereunder without the written consent of the other
party to this Agreement.
10. WAIVER. A waiver by one party to this Agreement of any breach of this
Agreement by the other party to this Agreement shall not be effective unless in
writing, and no waiver shall operate or be construed as a waiver of the same or
another breach on a subsequent occasion.
11. ARBITRATION. Any controversy or claim arising out of or relating to this
contract, or the breach thereof, shall be settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator may be entered
only in a state court of Tennessee or the federal court for the Middle District
of Tennessee. The Employer and the Executive agree to share equally the fees and
expenses associated with the arbitration proceedings.
12. ATTORNEYS’ FEES. In the event that the parties have complied with this
Agreement with respect to arbitration of disputes and litigation ensues between
the parties concerning the enforcement of an arbitration award, the party
prevailing in such litigation shall be entitled to receive from the other party
all reasonable costs and expenses, including without limitation attorneys’ fees,
incurred by the prevailing party in connection with such litigation, and the
other party shall pay such costs and expenses to the prevailing party promptly
upon demand by the prevailing party.
13. APPLICABLE LAW. This Agreement shall be construed and enforced under and in
accordance with the laws of the State of Tennessee.
14. INTERPRETATION. Words importing any gender include all genders. Words
importing the singular form shall include the plural and vice versa. The terms
“herein”, “hereunder”, “hereby”, “hereto”, “hereof” and any similar terms refer
to this Agreement. Any captions, titles or headings preceding the text of any
article, section or subsection herein are solely for convenience of reference
and shall not constitute part of this Agreement or affect its meaning,
construction or effect.
15. ENTIRE AGREEMENT. This Agreement embodies the entire and final agreement of
the parties on the subject matter stated in this Agreement. No amendment or
modification of this

11



--------------------------------------------------------------------------------



 



Agreement shall be valid or binding upon the Employer or the Executive unless
made in writing and signed by both parties. All prior understandings and
agreements relating to the subject matter of this Agreement, including, but not
limited to, that certain employment agreement between the Bank and the Executive
previously signed by the parties and also dated as of March 1, 2000, are hereby
expressly terminated and superseded.
16. RIGHTS OF THIRD PARTIES. Nothing herein expressed is intended to or shall be
construed to confer upon or give to any person, firm or other entity, other than
the parties hereto and their permitted assigns, any rights or remedies under or
by reason of this Agreement.
17. SURVIVAL. The obligations of the Executive pursuant to Section 5 shall
survive the termination of the employment of the Executive hereunder for the
period designated under each of those respective sections.
18. JOINT AND SEVERAL. The obligations of the Bank and the Company to Executive
hereunder shall be joint and several.
[Remainder of Page Intentionally Left Blank]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employer and the Executive have executed and
delivered this Agreement as of the date first shown above.

            THE BANK:

PINNACLE NATIONAL BANK
      By:           Print Name:   HUGH M. QUEENER        Title:   SECRETARY,
CHIEF ADMINISTRATION
OFFICER        THE COMPANY:



PINNACLE FINANCIAL PARTNERS, INC.
      By:           Print Name:   HUGH M. QUEENER        Title:   SECRETARY,
CHIEF ADMINISTRATION
OFFICER        THE EXECUTIVE:
            HAROLD R. CARPENTER             

13